Case 5:19-cv-00639-JSM-PRL Document 37 Filed 05/08/20 Page 1 of 2 PageID 117

                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

ANNETTE CRAIG and ANNETTE
GASKINS,

      Plaintiffs,

v.                                                       Case No: 5:19-cv-639-Oc-30PRL

INTERNATIONAL JUNIOR GOLF
ACADEMY, INC. and ANDREW
SUMMERS,

      Defendants.


                                        ORDER

      THIS CAUSE comes before the Court upon the Joint Motion to Approve FLSA

Settlement (Dkt. 36). Upon review and consideration, it is therefore

      ORDERED AND ADJUDGED that:

      1.     The Joint Motion to Approve FLSA Settlement (Dkt. 36) is GRANTED.

      2.     The settlement between Plaintiff Annette Craig and Defendants International

             Junior Golf Academy, Inc. and Andrew Summers is approved.

      3.     The settlement between Plaintiff Annette Gaskins and Defendants

             International Junior Golf Academy, Inc. and Andrew Summers is approved.

      4.     Plaintiffs Annette Craig’s and Annette Gaskins’ claims against Defendants

             International Junior Golf Academy, Inc. and Andrew Summers are dismissed

             with prejudice.

      5.     The Clerk is directed to close this case.
Case 5:19-cv-00639-JSM-PRL Document 37 Filed 05/08/20 Page 2 of 2 PageID 118

      DONE and ORDERED in Tampa, Florida, this 8th day of May, 2020.




Copies furnished to:
Counsel/Parties of Record




                                      2
